 



Exhibit 10.5
Statement of Work No. 5 to Goods Agreement ROC-P-68
Base Agreement ROC-P-68
SOW# 4907RL0149
This Statement of Work #5 (“SOW”) adopts and incorporates by reference the terms
and conditions of Goods Agreement, as amended, # ROC-P-68 (“GA”) between
International Business Machines Corporation (hereinafter “Buyer”) and Brocade
Communications Systems, Inc with offices at 1745 Technology Drive, San Jose, CA
95110 and Brocade Communications Switzerland, SarL, with an office located at 29
Route de l’Aeroport, Case Postale 105, CH-1215, Geneva 15, Switzerland
(individually and collectively hereinafter “Supplier”). This SOW is effective
beginning on April 2, 2007 (“Effective Date”). For the purposes of interpreting
this SOW only, any conflicting, additional or different terms contained in this
SOW will be deemed to supersede and replace those in the GA.
WHEREAS, the parties wish to amend the Agreement to allow Buyer to license
Supplier’s courseware materials for direct license;
WHEREAS, Supplier offers certain educational and training classes for Supplier
products and services. Buyer desires to integrate certain Supplier training
class materials into Buyer’s own educational and training classes. Subject to
the terms and conditions of the Agreement, Supplier and Buyer agree as follows:
THEREFORE, in consideration of the above and the other respective promises of
the parties set forth herein, the parties hereto agree as follows and such
agreement is incorporated into the Agreement.
DIRECT LICENSE OF SUPPLIER TRAINING MATERIALS
1. Term and Termination.
     A. Term. This SOW will commence on the Effective Date and will remain in
full force and effect for a term of [**], unless earlier terminated as set forth
in the Goods Agreement or this SOW.
     B. Termination for Convenience. Either party may terminate this SOW, in
whole or in part, for any or no reason upon one hundred eighty (180) days prior
written notice to the other party.
     C. Termination for Cause. If either party defaults in the performance of
any material provision of this SOW, then the non-defaulting party may give
written notice to the defaulting party that if the default is not cured within
thirty (30) business days (“Cure Period”), the SOW will be terminated. If the
non-defaulting party gives such notice and the default is not cured during the
Cure Period, then the non-defaulting party may terminate this SOW by written
notice effective immediately at the end of the Cure Period.
     D. Effect of Termination. In addition to any payment or confidentiality
obligations, the provisions of this SOW that naturally survive will survive the
termination or expiration of this SOW for any reason. All other rights and
obligations of the parties will cease upon termination of this SOW. Buyer will
return to Supplier, or ensure the destruction of, all copies of the Training
Materials and any other confidential information disclosed under this SOW.
2. Limited License to Supplier Training Materials.
     A. Subject to the terms of this Agreement and the fees listed in
Exhibit 1A, Supplier grants Buyer a non-exclusive perpetual license under
Supplier’s copyrights to use, reproduce, modify, display, prepare derivative
works, and distribute the Supplier training class materials and derivative works
of same listed on Exhibit 1A hereto (“Training Materials”), solely to the extent
necessary for Buyer to provide training on Supplier products and services.
Supplier reserves all rights not expressly granted herein, and no other licenses
are granted by implication, estoppel, or otherwise. Buyer agrees
 

[**]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

         
Form Title: Licensed Works Agreement Statement of Work
  Page 1 of 5   Form Release: 8/98
(LWA_SOW)
       
Form Owner: Global Procurement
      Revision: 2/06

 



--------------------------------------------------------------------------------



 



Statement of Work No. 5 to Goods Agreement ROC-P-68
Base Agreement ROC-P-68
SOW# 4907RL0149
that the foregoing license does not grant to Buyer any title or other right of
ownership to the Training Materials, in whole or in part.
     B. Restrictions. If Buyer modifies any content in the Training Materials,
Buyer shall remove all Supplier trademark, copyright, patent, and notices of
other proprietary rights (“Marks”) included with such modified content.
     C. Translation. Supplier will provide Buyer with the Training Materials in
US English. Buyer will be responsible for translating the Training Materials as
necessary.
3. Expenses. Buyer is solely responsible for all expenses incurred in modifying,
reproducing and using the Training Materials. At Buyer’s request, Supplier may
assist Buyer with the integration of the Training Materials into Buyer’s
training materials at a fee to be determined by Supplier at Supplier’s sole
discretion.
4. Liability. The parties agree that Supplier shall have no liability for errors
introduced by Buyer into any portion of the Training Materials in the process of
modifying, reproducing and using such portion, and Buyer agrees to indemnify
Supplier for all costs relating to any such errors.
5. Changes to Training Materials. From time to time, Supplier may provide
updates to the Training Materials (“Updates”) in its sole discretion at no
additional charge to Buyer. Any Updates shall be forwarded via CD media to the
assigned Buyer contact. Buyer shall not be required to replace or supplement the
Training Materials with Updates, provided however that Supplier shall have no
liability for any use by Buyer of the Training Materials without such Updates
provided by Supplier to Buyer.
6. Additional Terms.
     A. Course Descriptions
Descriptions for the Course Materials shall be set forth in Exhibit 1A, and any
new exhibits agreed by the parties and attached to this Agreement.
     B. Verify Authorship
Supplier will maintain records to verify authorship of Training Materials for
[**] after the termination or expiration of this SOW. On request, Supplier will
deliver or otherwise make available this information in a form specified by
Buyer.
     C. Importation Requirements
If applicable, Supplier will provide to Buyer on the commercial invoice:
     1. the Harmonized Tariff Code of the importing country for Training
Materials; and
     2. an invoice description that provides enough detail to verify the
categorical classification of Training Materials.
     D. Technical Support
Supplier will make available a member of Brocade Education Services’s curriculum
development team via telephone during reasonable US business hours at no
additional charge during the term of the Agreement.
     E. Marketing Support
Supplier will provide at least [**] on the features, functionality, operation,
and use of the Training Materials to Buyer. [**]. Such training session shall be
provided via the internet, phone, in person, or as otherwise agreed to by the
parties and shall be provided at no charge to Buyer. Additional training
sessions may be requested by Buyer, details of such request will be agreed to by
the parties in an amendment to this SOW.
     F. Direct Marketing
Supplier will not conduct any direct marketing to Buyer’s personnel whom Buyer
grants access to Supplier’s Training Materials without Buyer’s prior written
consent. In addition, Supplier will not contact other Buyer organizations or
geographies for the purpose of marketing Supplier’s services or products without
contacting the Buyer’s Technical Coordinator as stated in this SOW in advance to
review, coordinate, and approve any such proposed marketing activity.
 

[**]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

         
Form Title: Licensed Works Agreement Statement of Work
  Page 2 of 5   Form Release: 8/98
(LWA_SOW)
       
Form Owner: Global Procurement
      Revision: 2/06

 



--------------------------------------------------------------------------------



 



Statement of Work No. 5 to Goods Agreement ROC-P-68
Base Agreement ROC-P-68
SOW# 4907RL0149
     G. Press Release
Supplier will not provide any information to the media, or issue any press
releases or other publicity, regarding this Agreement or the parties’
relationship under it, without Buyer’s prior written consent.
     H. Use of Data
Supplier shall use the data it receives from Buyer or Buyer’s customer, or as
otherwise received in support of this SOW, only for the purposes as permitted
for in the Base Agreement and this SOW.
     I. Payment of Fees
Buyer shall pay fees to Supplier as detailed in Exhibit 1A of this SOW. Supplier
will invoice Buyer, in accordance with the instructions on the Buyer Purchase
Order, for any fees due Supplier pursuant to this SOW. Buyer will pay Supplier’s
invoice, in US Dollars, within [**] of receipt of Supplier’s accepted invoice by
Buyer. Such fees will be less refunds and adjustments, if any, in accordance
with Buyer’s Customer Satisfaction Policy. Upon reasonable notice to Supplier,
Buyer reserves the right to reasonably change the method and timing of payments
to accommodate its worldwide operations.
     J. End User Relationship
Buyer will manage the relationships and process all billings to the end users
for all Training Materials provided under this SOW.
     K. Pricing
Buyer shall have full freedom and flexibility in pricing the Training Materials
for Buyers end users.
     L. Future Business
The execution of this SOW is no guarantee of future business. Neither party
makes any representation or guarantee as to the success, if any, of any course,
program, or other offering, contemplated herein.
Buyer will grant individual users access to Supplier’s Training Materials on a
per user basis. The decision to grant (or not grant) users access to the
Training Materials is at Buyer’s sole discretion. Buyer makes no representations
or guarantees as to the number of individuals granted access to the Training
Materials or the amount of fees that will be paid to Supplier under the
Agreement.
     M. Communications
All communications between the parties will be carried out through the following
designated coordinators. All notices required in writing under this Agreement
will be made to the appropriate contact listed below at the following addresses
and will be effective upon actual receipt. Notices may be transmitted
electronically, by registered or certified mail, or courier. All notices, with
the exception of legal notices, may also be provided by facsimile.

              Business Coordinators FOR SUPPLIER       FOR BUYER    
Name
  [**]   Name   [**]
Title
  [**]   Title   [**]
Address
  [**]   Address   [**]
Phone
  [**]   Phone   [**]
Fax
      Fax   [**]
E-mail
  [**]   E-mail   [**]

 

[**]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

         
Form Title: Licensed Works Agreement Statement of Work
  Page 3 of 5   Form Release: 8/98
(LWA_SOW)
       
Form Owner: Global Procurement
      Revision: 2/06

 



--------------------------------------------------------------------------------



 



Statement of Work No. 5 to Goods Agreement ROC-P-68
Base Agreement ROC-P-68
SOW# 4907RL0149

              Technical Coordinators FOR SUPPLIER       FOR BUYER    
Name
  [**]   Name   [**]
Title
  [**]   Title   [**]
Address
  [**]   Address   [**]
Phone
  [**]   Phone   [**]
Fax
      Fax   [**]
E-mail
  [**]   E-mail   [**]

     N. Electronic Commerce
To initiate electronic transfer of payments associated with this SOW, Supplier
has completed the form entitled “Authorization for Electronic Funds Transfer”
and such form is recorded with Buyer.
     O. Entire Agreement
The Base Agreement and this SOW comprise the complete understanding between the
parties concerning the subject matter hereof, and supersede any prior or
contemporaneous agreements or understandings, whether oral or written, regarding
the subject matter of the Agreement. There are no conditions, understandings,
agreements, representations, or warranties between the parties, whether
expressed or implied, which are not specified herein. This SOW may only be
modified by a written document executed by the parties hereto.
     P. Survival
Those terms which by their nature extend beyond the term of this SOW will remain
in effect after the termination of this SOW until fulfilled, and apply to both
parties and their respective successors and assignees.
     Q. Reservation of Rights. All right, title and interest in and to any
intellectual property embodied within the Training Materials will remain with
Supplier. Supplier hereby reserves all rights not explicitly granted herein.

                      ACCEPTED AND AGREED TO:       ACCEPTED AND AGREED TO:    
International Business Machines Corporation       Brocade Communication Systems,
Inc.      
By: /s/ Malcolm McDonald
     4/26/07       By: /s/ Tom Buiocchi                      
Buyer Signature
  Date       Supplier Signature   Date    
Malcolm McDonald
              4/26/07                  
Printed Name
          Printed Name        
Malcolm McDonald
          Tom Buiocchi                      
Title & Organization
          Title & Organization         Team Lead – OEM Storage Procurement      
VP, WW Marketing and Support                  
Buyer Address:
          Supplier Address:         3039 E. Cornwallis Road           1745
Technology Drive    
PO Box 12195
              San Jose, CA 95110         Research Triangle Park, NC 27709      
    USA    
USA
                   

 

[**]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

         
Form Title: Licensed Works Agreement Statement of Work
  Page 4 of 5   Form Release: 8/98
(LWA_SOW)
       
Form Owner: Global Procurement
      Revision: 2/06

 



--------------------------------------------------------------------------------



 



Statement of Work No. 5 to Goods Agreement ROC-P-68
Base Agreement ROC-P-68
SOW# 4907RL0149
EXHIBIT 1A
COMPANY LICENSE TO SUPPLIER TRAINING MATERIALS
The following Training Material is licensed by Supplier to Company subject to
the terms of this Agreement and payment of the fees listed below:
Training Materials:
[**]
Fee for Training Materials: $[**]
Description
This Web-based training course provides the technical and process information
needed to implement, deploy, and manage the [**]. Online recorded modules
introduce the main concepts with a minimum of theory and a maximum of practical
applications. Online demonstrations and simulations provide examples of the
tasks described.
Audience
This course is for switch administrators, system integrators, support personnel,
and anyone responsible for implementing the [**].
Duration
This course is designed for [**].
Objectives
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
 

[**]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

         
Form Title: Licensed Works Agreement Statement of Work
  Page 5 of 5   Form Release: 8/98
(LWA_SOW)
       
Form Owner: Global Procurement
      Revision: 2/06

 